Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Vaughn on 02 September 2021.
The claims have been amended as follows:

20. (Canceled) 

21. (Amended) The method of claim 19, wherein said living cells are isolated from connective tissue or support tissue, a muscle tissue, a nerve tissue, or an epithelia.

22. (Amended) The method of claim 19, wherein said living cells are selected from the group consisting of umbilical cord blood cells, nic stem cells, adult stem cells, cancerous stem cells, progenitor cells, autologous cells, isograft cells, allogenic cells, xenograft cells, genetically modified cells, induced progenitor cells, transfected cells.


40.	(New) The method of claim 19, wherein said living cells are selected from a group formed from cells originating from connective tissue or support tissue, muscle tissue, nerve tissue, and epithelial tissue.

41.	(New) The method of claim 19, wherein said living cells are selected from a group formed from mesodermal cells, ectodermal cells, and endodermal cells.

42.	(New) The method of claim 19, wherein said living cells are selected from a group formed from lymphocytes, myeloid cells, granulocytes, basophil granulocytes, eosinophil granulocytes, neutrophil granulocytes, hyper segmented neutrophils, monocytes, macrophages, reticulocytes, mast cells, thrombocytes, megakaryocytes, dendritic cells, thyroid cells, thyroid epithelial cells, parafollicular cells, parathyroid cells, parathyroid chief cells, oxyphil cells, adrenal cells, chromaffin cells, pineal cells, glial cells, glioblasts, astrocytes, oligodendrocytes, microglial cells, magnocellular neurosecretion cells, stellar cells, and Boettcher cells.

43.	(New) The method of claim 19, wherein said living cells are selected from a group formed from pituitary cells, gonadotrophs, corticotrophs, thyrotrophs, somatotrophs, lactotrophs, and lung cells.

.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has pointed out the flaws in the rejection of 35 USC 102(a)(1) as anticipated by Zhao et al. (Biofabrication 6, 11 April 2014, page 1-10), namely that the cell used by Zhao are HeLa cells, which are not primary cells.  Additionally, the applicant has provided two Declarations indicating evidence of secondary consideration to address the Obviousness rejections over Li et al in view of Zhao et al.  In particular, the applicant provided evidence in Appendix D (which accompanies the Declarations by Dr. Marquiette and Dr. Dos Santos) that compares the claimed method and the method of the prior art, cited above. Appendix D shows an evaluation of cell viability and cell growth resulting between (a) polymerization of the FAG by a single bath containing CaCl2 and thrombin [method claimed] and (b) polymerization of the FAG by two consecutive  baths containing CaCl2 and thrombin polymerizing solutions separately [method of Zhao & Li].  The Results section indicates that on days 14, and 21 following the claimed method, the cells have higher viability using the claimed method than the 
Claims 19-20, 23-27, 35, 37-38 are allowable. Claims 21-22, 28-34, 36, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species as set forth in the Office action mailed on 22 December 2020, is hereby withdrawn and claims 21-22, 28-34, 36, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19 and 21-44 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633